Name: Council Regulation (EC, ECSC, Euratom) No 1794/2001 of 10 September 2001 laying down the weightings applicable from 1 January 2001 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  economic analysis;  personnel management and staff remuneration;  organisation of work and working conditions;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|32001R1794Council Regulation (EC, ECSC, Euratom) No 1794/2001 of 10 September 2001 laying down the weightings applicable from 1 January 2001 to the remuneration of officials of the European Communities serving in third countries Official Journal L 244 , 14/09/2001 P. 0001 - 0004Council Regulation (EC, ECSC, Euratom) No 1794/2001of 10 September 2001laying down the weightings applicable from 1 January 2001 to the remuneration of officials of the European Communities serving in third countriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68(1), as last amended by Regulation (EC, ECSC, Euratom) No 2805/2000(2), and in particular the first paragraph of Article 13 of Annex X thereto,Having regard to the proposal from the Commission,Whereas:(1) Account should be taken of changes in the cost of living in countries outside the Community and weightings applicable to remuneration payable in the currency of the country of employment to officials serving in third countries should be determined with effect from 1 January 2001.(2) Under Annex X of the Staff Regulations, the Council sets the weightings every six months; it will accordingly have to set new weightings for the coming half-years.(3) The weightings to apply with effect from 1 January 2001 in respect of which payment has been made on the basis of a previous regulation could lead to retrospective adjustments to remuneration (positive or negative).(4) Provision should be made for back-payments in the event of an increase in remuneration as a result of these weightings.(5) Provision should furthermore be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of these weightings for the period between 1 January 2001 and the date of the Council decision setting the weightings to apply with effect from 1 January 2001.(6) However, in order to mirror the weightings applicable within the European Community to remuneration and pensions of officials and other servants of the European Communities, provision should be made for any such recovery to apply solely to a period of no more than six months preceding the decision and for its effects to be spread over a period of no more than twelve months following the date of that decision,HAS ADOPTED THIS REGULATION:Article 1With effect from 1 January 2001, the weightings applicable to remuneration payable in the currency of the country of employment shall be as shown in the Annex.The exchange rates for the calculation of such remuneration shall be those used for implementation of the general budget of the European Union for the month preceding the date referred to in the first paragraph.Article 2In accordance with the first paragraph of Article 13 of Annex X of the Staff Regulations, the Council shall set weightings every six months. It shall accordingly set new weightings with effect from 1 July 2001.The institutions shall make back-payments in the event of an increase in remuneration as a result of these weightings.For the period between 1 January 2001 and the date of the Council decision setting the weightings applicable with effect from 1 January 2001, the institutions shall make retrospective downward adjustments to remuneration in the event of a reduction as a result of these weightings.Retrospective adjustments involving the recovery of sums overpaid shall, however, concern only a period of no more than six months preceding the decision and this recovery shall be spread over no more than twelve months from the date of that decision.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 September 2001.For the CouncilThe PresidentL. Michel(1) OJ L 56, 4.3.1968, p. 1.(2) OJ L 326, 22.12.2000, p. 7.ANNEX>TABLE>